MEMORANDUM**
Nancy Makanui appeals pro se the district court’s summary judgment in favor of the State of Hawaii, the Hawaii Department of Human Services (“DHS”) and others, in Makanui’s 42 U.S.C. § 1983 action alleging that an Adult Protective Services worker violated her constitutional rights by disclosing, to the alleged perpetrator, that Makanui had reported suspected abuse of an elder. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the grant of summary judgment de novo. Feiler v. United States, 62 F.3d 315, 316 (9th Cir.1995). We review the denial of injunctive relief for abuse of discretion. Cummings v. Connell, 316 F.3d 886, 897 (9th Cir.2003). We affirm.
The district court properly granted summary judgment on Makanui’s invasion of privacy claims because she failed to raise a genuine issue of material fact as to whether DHS officials, acting pursuant to Haw. Rev.Stat. § 346-221, violated her constitutional right to privacy by disclosing to the state court Makanui’s allegations of elder abuse. See In re Crawford, 194 F.3d 954, 958 (9th Cir.1999) (citations omitted). Furthermore, Manakui offered no evidence to controvert the defendants’ summary judgment evidence attesting that Manakui was the one who identified herself to the alleged abuser.
The district court did not abuse its discretion in denying injunctive relief because Makanui failed to establish success on the merits of her claims. See Walters v. Reno, 145 F.3d 1032,1048 (9th Cir.1998).
We decline to consider issues Makanui raises for the first time on appeal. See Conn. Gen. Life Ins. Co. v. New Images of *678Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003).
Makanui’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.